Citation Nr: 1813672	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-23 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for bilateral flat foot.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserves from January 1987 to April 1994, with a period of active duty from April 1990 to August 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board observes that the RO considered several issues in both the June 2013 rating decision and the April 2014 statement of the case.  However, the Veteran timely submitted a notice of disagreement for the above-captioned claims.  As the other issues were not appealed via VA Form 9, the Board does not have jurisdiction to address them herein.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The appeal is remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the Veteran is action is required.


REMAND

It is unclear from the record whether line of duty determinations exists with respect to the Veteran's claimed disabilities.  As such, the Board finds that a remand is warranted in order to obtain a definite response from the appropriate document repository regardling a line of duty determination for each claimed disability.

The Veteran was not provided a VA examination with respect to any of his above-captioned claims.  The Board finds that a remand is required in order to provide the Veteran with a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The AOJ must contact the National Personnel Records Center and/or other appropriate entity and specifically request any line of duty determinations regarding the Veteran's left knee, right knee, and flat feet.  All relevant documentation must be associated with the claims file, and the Veteran must be provided notice of any response received.

2.  The AOJ should then ascertain the status of each period of the Veteran's military service (i.e., active duty, Active/Inactive Duty for Training, etc.). 

3.  Then, the AOJ should provide the Veteran with a VA examination.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner is asked to ascertain the nature of any present left knee, right knee, and bilateral foot disability.  The examiner should then provide an opinion as to whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's

(a)  current left knee disability was incurred in, due to, or aggravated by his military service;

(b) current right knee disability was incurred in, due to, or aggravated by his military service OR, was caused or aggravated by a service-connected disability; AND,

(c) current flat feet/pes planus was incurred in, due to, or aggravated by his military service OR, if determined to be a congenital or development defect, whether the Veteran sustained any superimposed disability thereon.

In so doing, the examiner must consider and discuss the Veteran's January 1991 left knee surgery, as well as his assertions as to in-service events and lay observable symptoms.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2017).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


